CLIFFORD, Circuit Justice.
The theory of the plaintiffs is, that the yarn is to be considered as a separate and independent manufacture, that a tax of five per centum, should be assessed upon the full value of the yarn, and a second tax of the same rate upon the full value of the shawls and skirts, without any reduction or allowance for the-tax on the yarn. The defendants deny that proposition and contend, first, that they should pay no tax on the yam, as they have-already paid a tax upon the full value of the woven articles; second, that if they are held to pay a tax on the yam, then the tax on. the fabrics should only be for their increased value over the yam from which they were made. Articles of dress for the wear oi men, women, or children are, by the nine-*4164y-fourth section of the act of June 30, 1864, ■declared to be subject to a tax of five per •centum ad valorem. 13 Stat 2C9. Mention .need not be made of the proviso appended ±6 that clause, as no question arises under it in this case, nor does it affect in any manner any question involved in the record. The only other clause of the section which needs to be particularly noticed is the one which also imposes a duty of five per cen-tum ad valorem on all manufactures of -wool in connection with many other manufactured articles, as therein mentioned and •enumerated. Id. 270. The second proviso annexed to the clause last cited provides •“that any cloth or fabrics as aforesaid, when made of thread, yam, or warps, upon which a duty as aforesaid shall have been assessed and paid, shall be assessed and pay á duty -on the increased value only thereof.” Grant that the liability to taxation in this case arose under the second clause cited, then it is clear that the second proposition of the •defendants is correct. Cloths or fabrics made of yarn upon which a duty of five per -cent ad valorem had been assessed and paid were only liable to a' like rate of duty upon their increased value over the yam from which they were made. But the webs of ■shawls and skirts manufactured and sold hy the defendants, as described in the agreed statement, were properly taxable under the -clause first cited, and were actually taxed as articles of dress for the wear of men, women, and children, and that clause contains no words authorizing any such qualification •as that contained in the second proviso annexed to the second clause. The- absence ■of qualifying words, however, is not the only difficulty which the defendants have to ■encounter in their endeavor to maintain their second proposition, that if the yarn is taxed the taxation of the shawls and skirts should be restricted to their increased value, hecause the express provision of the same section is, that thread and yarn and warps for weaving shall be regarded as manufactures, and shall be subject to a duty of five ■per cent ad valorem. Thread and yam for weaving, therefore, as well as articles of ■dress for the wear of men, women, and •children, are subject to taxation under the provisions of that section. Experience has shown that it is not safe, in framing revenue acts, to rely entirely upon any specific •enumeration of the articles to be taxed. Such enumeration it is conceded is highly -expedient to the extent that it is practicable. Where a general system of taxation is Intended, congress finds it necessary to add to such enumeration some general word or phrase to guard against omissions not intended, and vexatious inequalities. Words -and phrases, such as wearing apparel, clothing, ready-made clothing, and articles of dress, may be found in most of the tariff acts passed within the last twenty years. Congress in adopting such terms undoubtedly intended to depart from the commercial designation as the test to determine the description within which the duty should or should not be charged, and to léave such determination to the test of the actual use of the article. Maillard v. Lawrence [Case No. 8,971]. Shawls, as manufactured by the defendants, were ready for wear when they were sold by them, and the Balmoral skirts, as the agreed statement shows, were woven in patterns with stripes for borders, and that the skirt webs were intended for that use, and were “not fit and not used for any other purpose.” They were woven in patterns, cut apart and sold by the defendants, and when so sold it is not doubted that they were properly regarded by the assessor as an article of dress for the wear of women and children, within the meaning of the clause in the revenue act under consideration. Maillard v. Lawrence, 16 How. [57 U. S.] 260.
The second general proposition advanced by the defendants is, that yam such as that manufactured by the defendants was not subject to taxation under the revenue acts in force at the time the taxes in this case were assessed. The principal reason assigned in support of the proposition is, that yam such as that from which these shawls and skirts were made is not known in the market as an article of trade. But the agreed- statement shows that the defendants buy wool, spin it into yarn, dye or bleach the yam, and then weave it into webs for shawls and webs for Balmoral skirts; and the act of congress expressly provides that thread and yarn and warps for weaving shall be regarded as manufactures and be subject to a duty of five per centum ad va-lorem. The construction of the clause assumed by the defendants interpolates an exception not to be found in the provision. They agree that yam for weaving, except such as is not known in the market as an article for trade, is declared to be a manufacture, and is subject to duty under that clause; but the clause contains no such exception, and the court possesses no power to allow it. Reference • is made • to the fact that yams manufactured exclusively for weaving under the act of the 1st of July, 1862, were not regarded as manufactures subject to duty, but the answer to that suggestion is that the law was changed by the subsequent revenue act 12 Stat. 460-465; 13 Stat. 266.
Another suggestion is, that the amendment in the act of the 3d of March, 1865, is simply declaratory of the trae construction of the clause in question, and that the court should regard the last-named provision as the tme exposition of the one found in the prior act of congress. 13 Stat. 477. The purport of the amendments is, that thread and yam and warps sold before weaving are still regarded as manufactures, but if the thread, yam, or warp has paid the duty, the cloth, fabric, or article made of such thread, *417yam, or warp shall be assessed only on the increased value. Such undoubtedly is the legal effect of the new provision, but it is not perceived that those is any ground whatever to suppose that the amendments were intended as an exposition of the prior law beyond what is true in every case where the new enactment substitutes a more lenient provision - for one which was more stringent. The legal effect of the amendment is to repeal the clause in question and to substitute another in its place, approaching more nearly to the views of the defendants. Taxable manufactures are such as are declared to be subject to taxation by an act of congress, and it is immaterial whether such an article is known in the market as an article of trade or not, if it is a manufactured article, and is so declared to be subject to taxation, the courts must execute the law, and cannot ingraft upon it any exception not authorized by the terms of the enactment.
Objection is also made to the right of the plaintiffs to recover in this case, because it is insisted that the remedy by distraint, as given in the act of congress, is the exclusive remedy in the case. 13 Stat. 258, 259; Andover & M. Turnpike Corp. v. Gould, 6 Mass. 44; Bangor House Proprietary v. Hinckley, 3 Fairf. 388; Honcrief v. Ely, 19 Wend. 405.
Extended argument upon this' subject, however, is unnecessary, as the question is regarded as settled by the decisions of the supreme court. The same objection was made in the case of Meredith v. U. S., 13 Pet. [38 U. S.] 493, which was a suit for duties on imports. Duties due upon all goods imported, say the court in that case, constitute a personal debt due to the United States from the importer, independently of any lien on the goods or any bond given for the duties. U. S. v. Lyman [Case No. 15,-647].
Assumpsit for taxes imposed under the acts of congress providing for internal revenue is also the proper form of action. U. S. v. Cutting, 3 Wall. [70 U. S.] 441; U. S. v. Fiske. 3 Wall. [70 U. S.] 445.
Judgment under the agreement of the parties must be entered in favor of the plaintiffs for the sum of $2,804.45, with interest from the date of the writ.